Citation Nr: 1741115	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee degenerative joint disease status post partial medial and lateral meniscectomy (left knee DJD) currently evaluated as 10 percent disabling based on limitation of extension, and assigned a non-compensable evaluation based on limitation of flexion.


REMAND

The Veteran had active duty service from December 1962 to December 1965.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The January 2010 rating decision denied an evaluation in excess of 10 percent for the left knee disability. A December 2015 rating decision continued the 10 percent rating for the left knee disability based on limitation of extension; and assigned a separate, non-compensable rating for the left knee disability based on limitation of flexion.  

The Veteran and his spouse testified at a June 2017 Travel Board hearing before the undersigned Veterans Law Judge.  

The Veteran generally contends that his left knee DJD manifests in symptoms and functional effects worse than those contemplated by the current ratings (10 percent for extension and 0 percent for flexion).  See February 2009 Correspondence; June 2017 Hearing Transcript.

In this case, the Board highlights a July 2017 private treatment note by Dr. R. Crank of Lakeland Regional Health, who documented the Veteran's desire to proceed surgically after failing multiple, conservative left knee DJD treatments.  This note further stated that the Veteran would schedule and begin the preoperative process for a left total knee arthroplasty (total knee replacement) that same day.  These are the most current medical records in the claims file, so the Board is unclear whether any of the Veteran's symptoms and functional limitations improved or worsened as a result of this surgery, and, if so, to what extent.  As such, the Board finds it necessary to remand for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Seek treatment records pertaining to the left total knee arthroplasty (total knee replacement), including any outstanding pre-operative, operative, or post-operative records.  See July 2017 private treatment note by Dr. R. Crank of Lakeland Regional Health.   

2.  After completion of directive 1, undertake any additional development as may be indicated, including examining the Veteran, and adjudicate the claim.  If the decision does not satisfy the Veteran's appeal, issue a supplemental statement of the case to him and his representative.  After an appropriate amount of time to respond, return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  The American Legion






